tax_exempt_and_government_entities_division release number release date uil department of the treasury internal_revenue_service date date employer_identification_number person to contact id number contact numbers certified mail -- return receipt requested dear ‘ this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter dated january 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reasons sec_501 of the internal_revenue_code exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if accomplish one or more of such exempt purposes specified in sec_501 of the code it engages primarily in activities which you have not established that your are operated exclusively for exempt purposes described in sec_501 of the code contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 those returns should be filed with the appropriate service_center processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia a petition or compliant in one of these three courts must be filed before the day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the court at the following addresses united_states tax_court second street nw washington d c us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law you have to file a petition in a united_states court the taxpayer_advocate can however see a tax matter that may not have been resolved through normal channels gets prompt and proper handling you can call and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions in regards to this matter please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation sincerely yours nanette m downing director eo examinations enclosure publication internal_revenue_service tax_exempt_and_government_entities_division department of the treasury uil date taxpayer_identification_number form tax_year s ended 20xx12 person to contact id number contact numbers manager’s name id number manager's contact number response due_date certified mail return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 c of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under section of the code lf we don't hear from you lf you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status catalog number 34809f letter rev if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please cali the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely sanat m davee nanette m downing director eo examinations catalog number 34809f letter rev schedule number or exhibit form 886-a rev date name of taxpayer exp lanations of items tax identification_number year period ended 20xx issue whether continues to qualify for exempt status under sec_501 of the internal_revenue_code irc because the organization has no operations and does not meet the operational_test under sec_501 facts the - was incorporated in 19xx and received exemption from tax under sec_501 ruling date in january 19xx the organization is a religious_organization that supports the organization has not filed either a form_990 or form_990 ez since the last return filed for the year 20xx the organization did file form 990n for 20xx the organization stated in a letter received may 20xx that they had no donations received or expenses made the organization indicated that their activities have been temporarily suspended since 20xx law final-reg tax-regs sec_1_501_c_3_-1 organizational and operational tests in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt the term exempt_purpose or purposes’ as used in this section means any purpose or purposes specified in sec_501 as defined and elaborated in paragraph d of this section d exempt purposes-- in general i an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes a religious b charitable c scientific d testing for public safety e literary f educational or g prevention of cruelty to children or animals page -1- department of the treasury-internal revenue service form 886-a schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx’ sec_1_501_c_3_-1 of the income_tax regulations states that an organization will be regarded as ‘operated exclusively’ for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 of the regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 a of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shail also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the page -2- department of the treasury-internal revenue service form 886-a schedule number or exhibit 886-a form rev date name of taxpayer explanations of items tax identification_number year period ended 20xx service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status taxpayer's position the organization stated in a letter received may 20xx that they had no donations received or expenses made the organization indicated that their activities have been temporarily suspended since 20xx therefore they do not have no records of income or expenses for 20xx government's position the government contends that the internal_revenue_code clearly states that organizations exempt under internal_revenue_code irc c must establish that they meet both the organizational and operational tests of sec_501 per reg sec_1 c - a further sec_1_501_c_3_-1 provides that an organization will not be regarded to be under sec_501 unless it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 the internal_revenue_service asked the organization for concrete information about its actual and planned activities that was necessary for the determination of organization’s qualifications for sec_501 exemption due to the organization is no longer operates active and has not submitted documentation to indicate that it will resume activity the organization should be revocation conclusion it is the irs' position that failed to meet the operational_test of sec_501 because it had has no activities since 20xx so it failed the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under c of the internal_revenue_code accordingly the organization's exempt status should be revoked effective january 20xx page -3- department of the treasury-internal revenue service form 886-a
